BOND, J.
This action is upon a benefit certificate for $1,000 issued October 20, 1894, to the wife of a member of the defendant order. The husband died April 13, 1896. The defense is that the member committed suicide, and that this fact, under an amendment in 1895 of defendant’s laws, only entitled the holder of the certificate to one half of the sum for which it was given. This amount, to wit, $500, defendant offered to pay. The reply denied the averments of the answer. There was a judgment for plaintiff for the full amount of the certificate. The court sustained the motion of defendant for a new trial for error in the giving of the following instruction:
“The court instructs the jury that the presumption of law is against suicide, and that in this cáse the burden of proof is on the defendant to establish by a preponderance of the evidence the fact that deceased committed suicide and unless the jury find from the evidence that Sackberger did commit suicide, then the *40jury must find for the plaintiff for the full amount of the claim with interest from the time of filing this suit.” Plaintiff appealed from this ruling.
On the issue as to suicide defendant’s evidence tends to show that after six months’ confinement in the workhouse plaintiff’s husband came to her house to get his clothes, which were given to him, and he dressed outside in the yard; that he returned on the evening of the same day and laid down under the porch in the yard, sick and vomiting; that a police officer was sent for, and he was taken, away in an ambulance. This officer testified that when he found the deceased lying under the porch he pulled him out and asked him what was the matter. The man said he was sick. “At first he denied having taken anything, but the officer found a package of paris green by his side, and repeated his question. Sackberger (the.husband) then said that he procured the poison at a drug store because he was tired of living and said he had been confined in the work house. The officer of the city dispensary testified that he diagnosed the case when the man was brought for treatment as one of paris green poisoning and forwarded the patient to the city hospital. The superintendent of the city hospital testified that the patient had all the symptoms of paris green poisoning, and told witness that he had taken paris green because he was tired of life and wanted to kill himself. Witness saw paris green coming from Sackberger’s stomach, and while the latter was weak and depressed, he was nevertheless able to talk and made the statement which witness testified.” Under this state of the proof the action of the trial court was clearly correct in awarding a new trial for inadvertence on its part in instructing the jury as to a disputable presumption of law in the face of substantial testimony bearing on the *41issue. Lee v. Knapp, 55 Mo. App. 390, and cases cited; Schepers v. R’y, 126 Mo. 665.
The principle of law excluding presumptions arising from the absence of any evidence when substantial evidence is adduced is not confined to actions for negligence, as contended by the learned counsel for appellant. It rests upon the broad reason applicable to all cases that presumptions as to facts or events arising from the absence of all evidence, can not be rationally indulged when the reason on which they are founded has been caused to cease by the introduction of evidence throwing light on the occurrences and explanatory of their causes. The ruling of the trial court in awarding a new trial will be affirmed. All concur. Judge Biggs in the result only.